DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 7/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In the reply dated 7/12/2021, applicant canceled all the original claims and added claims 54-72 and stated that all claims fall within the scope of elected group I.  Along with election of group I, applicant elected species T cell proliferation, IFNg, and lung cancer.   However, applicant missed election of newly listed species within group I, a BTN1A1 ligand (claim 54), a subtype of lung cancer (claims 64 or 65), and anti-PD-1 or PD-L1 therapy (claim 69 or 70).  Applicant’s representative Ms. Page Chandler was contacted by telephone, who provisionally elected, Gal-9, non-small cell lung cancer (claim 64) and anti-PD-1 therapy (claim 69).  Applicant should confirm the election in the reply to this Office action.
	Claims 54-72 are pending.
Claims 57, 66-68, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected/species, there being no allowable generic or linking claim. 



Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 4/29/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Objection
Claim 72 is objected to because of the following informalities:  the claim contains a recitation, sequence of STC810, as described in international application No PCT/US16/64436, which is improper incorporation by reference set forth in claim.
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table…. "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 2173.05(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written description: 
1) T cell expressing BTN1A1; 
2) antibody or inhibitor to BTN1A1; 
3  treating cancer with a molecule inhibiting binding of BTN1A1 and its ligand.

Claims 54-56, 58-65, 69, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to:
A method of activating a T-cell expressing BTN1A1, comprising contacting the T- cell with an effective amount of a molecule, wherein the molecule inhibits binding of the BTN1A1 to a BTN1A1 ligand thereby activating the T-cell, and wherein the BTN1A1 ligand is GAL-1, GAL-9 (elected), NRP-2, or BTLA, wherein 
T cell is in a subject having cancer including NSCLC, and wherein the cancer is resistant to PD-1 therapy…..

Thus, the claimed method encompass limitations including 1) BTN1A1 is expressed on T cell; 2) antibody or inhibitor to BTN1A1 or its ligand and 3) method of using the antibody or inhibitor to activate T-cell for treating a cancer.
The specification teaches BTN1A1 protein that has function involved in immune system and cancer growth (background, [0004]+). The specification teaches a method of identifying BTN1A1 ligands including GAL-1, GAL-9 and neuropilin-2 etc. by in vitro 
However, this specification does not teach 1) BTN1A1 expressed on T cell, 2) reduced to practice of making any antibody or inhibitor to BTN1A1 or ligand other than STC810 antibody referred from a reference (see claim 53), and 3) any method of treating cancer by any antibody or inhibitor to either BTN1A1 or its ligands.  Thus the claims are reach-through claims.
The state art has not confirmed expression of BTN1A1 in T cell. For example, the Human Protein Atlas website summarizes BTN1A1 expression only in B cells, not in any type of T cells in blood cells (see attached sheet). 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure(s) and functional attribute(s) of the encompassed antibody/inhibitor used in the method as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF' s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the claimed method as well as the product used in the method does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm




Scope of Enablement: 
Claims 54-56, 58-59, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of treating cancer comprising administering an inhibitor of BTN1A1 or its ligands, does not reasonably provide enablement for an in vitro method of activating T cell by contacting T cell that is isolated, purified, and cultured T cell lines with the inhibitors. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to
A method of activating a T-cell expressing BTN1A1, comprising contacting the T- cell with an effective amount of a molecule, wherein the molecule inhibits binding of the BTN1A1 to a BTN1A1 ligand thereby activating the T-cell, and wherein the BTN1A1 ligand is GAL-1, GAL-9 (elected), NRP-2, or BTLA, wherein T cell is CD8+ cell and produce cytokine IL-2 and IFN-γ.

	Thus, the claimed method includes an in vitro method of using isolated or purified T cell or cultured T cell line contacted with inhibitory molecule including antibody to BTN1A1 to achieve the claimed purpose of activating T cells.
use the claimed invention. The objective of the claims is activating T cell by inhibiting the binding BTN1A1 expressed on T cell with its ligand. Thus, it would be expected that one of skill in the art would be able to treat any patients with these cancers to achieve treatment result without undue a quantity of experimentations.  
The specification teaches BTN1A1 protein that has function involved in immune system and cancer growth (background, [0004]+). The specification teaches a method of identifying BTN1A1 ligands including GAL-1, GAL-9 and neuropilin-2 etc. by in vitro method of BTN1A1 binding and immunoprecipitation (example).  The specification provides numerous references of making antibody against BTN1A1 used for inhibiting the interaction BTN1A1 and its ligand (section 5.2). The specification contemplates using antibody or inhibitor of BTN1A1 to treat cancer by inhibiting interaction with its ligand (section 5.3). Thus, the specification describes and merely reduced to practice of a method of identifying BTN1A1 ligands.
	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification does not provide enablement for the claimed method including 1) T cell expressing BTN1A1 and 2) the claimed method compass in vitro using purified or isolated T cell that could be activated by BTN1A1 inhibitors.
	There is discrepancy between the claimed methods for activating T cell by contacting BTN1A1 inhibitor and what has been disclosed in the application since the application does not teach T cell expressing BTN1A1 protein. One skilled in the art 
The state of the art has revealed such discrepancy.  For example, the Human Protein Atlas website summarizes BTN1A1 expression only in B cells, not in any type of T cells in blood cells (see attached sheet). 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for claimed method of activating T cell expressing BTN1A1 by its inhibitors and the presence of BTN1A1 on T cells.  Since there is no evidence showing T cell expressing BTN1A1 protein, how could the inhibitor of BTN1A1 active the T cell that is isolated or purified in an in vitro method. Such activation of T cell expressing BTN1A1 by its inhibitor as claimed would not be predictable or enabled based on the teaching of the specification and the records of the art.  
MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54-56, 58, 60-65, and 71-72 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (WO2017/096052, published June 8, 2017 and effective filing Dec 2015, text based on 371 National stage Publication US20180355035).
The claims are interpreted as an in vivo method of the T cells presented in a subject not isolated or cell lines.
Yoo et al teach human BTN1A1 protein, anti-BTN1A1 antibody or fragment thereof, and methods of using the antibody for cancer therapy by inducing T cell dependent apoptosis of BTN1A1 expressing cancer cell [0019-0024].  Yoo et al teach BTN1A1 expressed on prostate cancer cells stained by mouse anti-human BTN1A1 antibody [0047, 0254-255]. Yoo et al teach 68 monoclonal antibodies to BTN1A1 (table 4).  The antibodies although include STC810, but are not limited to the particular antibody [0113], therefore the limitation of claim 72 is met.  Yoo et al teach that the antibodies are neutralizing antibody that could inhibit the signaling pathway mediated by BTN1A1 binding to its natural ligands [0059 and 0163].  Yoo et al further teach that anti-BTN1A1 antibody modulating immune response including T cell activation and proliferation as well as cytokine productions [0018 and 0257].  Yoo et al teach the 
	Claim 72 is included in this rejection because Yoo et al teach more monoclonal antibodies other than STC810, which would not comprise VH and VL of STC810.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 54-56, 58, 59, 60-65, 69, and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (WO2017/096052, published June 8, 2017 and effective filing Dec 2015, text based on 371 National stage Publication US20180355035) in view of Paliard et al (J Immunol 141:849-855 1988).
The teachings of Yoo et al on BTN1A1, anti- BTN1A1 antibodies to activate T cell and increase cytokine production and method of treating cancer are set forth above.
Yoo et al do not teach produced cytokine being IFN-γ and IL-2 and the PD-1 therapy resistant cancer.
Paliard et al teach that activated T cells in both CD8+ and CD4+ T cells produce IL-2 and IFN-γ (entire document, figure 1, table 1 in particular). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings to determine T cell activation and proliferation by measuring cytokine IL-2 and IFN-γ production with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


1.	Claims 54-56, 58-65, 69, and 71-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 87 and 94 of copending Application No. 16/618042.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of activating T cell and treating cancer comprising contacting or administering an antibody to BTN1A.
The instant claims are drawn to:
A method of activating a T-cell expressing BTN1A1, comprising contacting the T- cell with an effective amount of a molecule, wherein the molecule inhibits binding of the BTN1A1 to a BTN1A1 ligand thereby activating the T-cell, and wherein the BTN1A1 ligand is GAL-1, GAL-9 (elected), NRP-2, or BTLA, 
wherein T cell is in a subject having lung cancer including NSCLC.

The claims of application ‘042 are drawn to:
A method of treating a cancer in subject comprising administering the subject of the molecule of claim 1 that bind to BTN1A1 (clam 87).
A method of activating CD8+ cell comprising contacting the cell with the molecule of claim 1, there in the CD8+ cell activation including induction IFN-γ production (claim 94).

Both sets of the claims are drawn to the same method of treating cancer or activating T cells with molecule binding to BTN1A1.  The difference is that the claims of ‘042 application does not recite the molecule inhibiting the interaction between BTN1A1 and its ligand.  However, the molecule recited in claim 1 of application ‘042 include antibody (see dependent claims) having neutralizing function for BTN1A1 activity after binding to BTN1A1, which would inhibit BTN1A1 binding to its ligand and modulating the pathway resulting from interaction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

2.	Claims 54-56, 58-65, 69, and 71-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 10, 13, 16,  20, 23, 27, 30, 33-35, 40 and 75 of copending Application No 16/618050.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of treating cancer by activating T cell comprising contacting or administering an antibody to BTN1A.
The instant claims are drawn to:
A method of activating a T-cell expressing BTN1A1, comprising contacting the T- cell with an effective amount of a molecule, wherein the molecule inhibits binding of the BTN1A1 to a BTN1A1 ligand thereby activating the T-cell, and wherein the BTN1A1 ligand is GAL-1, GAL-9 (elected), NRP-2, or BTLA, 
wherein T cell is in a subject having lung cancer, and 
wherein the cancer is resistant to anti-PD-1 therapy, and 
wherein the subject is further administrated a high dose radiation therapy.

The claims of ‘050 application are drawn to:
A method of killing or inhibiting the proliferation of a cancer resistant to anti-PD-1 therapy comprising determining the levels of BTN1A1 and PD-1 and administering molecule including antigen binding fragment thereof binding to BTN1A1 (claim 1), wherein the cancer is resistant to anti-PD-1 therapy…. 

A method of treating a cancer in a subject comprising administering the subject a molecule comprising antigen binding fragment binding to BTN1A1 in combination with radiation therapy (claim 2).

A method of killing or inhibiting proliferation of a cancer cell that is resistant to anti-PD-1 therapy comprising contacting the cell with the molecule comprising antigen binding fragment binding to BTN1A1 (claim 4). 

Both sets of the claims are drawn to the same method of treating cancer, killing or inhibiting cancer cell of proliferation or activating T cells with molecule including antibody fragment binding to BTN1A1.  The difference is that the claims of ‘050 application does not recite the molecule inhibiting the interaction between BTN1A1 and its ligand.  However, the molecule recited in claim 1 of application ‘050 include antibody (see dependent claims) having neutralizing function for BTN1A1 activity after binding to BTN1A1, which would inhibit BTN1A1 binding to its ligand and modulating the pathway resulting from interaction.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642